DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., US9,883,035 B1, and further in view of Wulf et al., US2019/0361872 A1.
Regarding claim 1, Kulkarni teaches A method of generating event logs from video streams of worker devices (Abstract; A system for recognizing processes performed by a call center agent during a session collects from one or more input devices in communication with the electronic device), the method comprising: obtaining, from a worker device, a series of images capturing a screen of the worker device while the worker device processes one or more tasks of an operation process (col. 6 lines 21-33; a data collection system 102 may interface with and collect input data from a video camera of a user electronic device for which a data collection system 102 can utilize smart capture capability so that it captures only relevant data of interest.); determining activity labels for a plurality of images in the series of images, an activity label for an image indicating an activity performed on the worker device when the image was captured (col. 13 lines 32-39; the action recognition system determines that the pulldown menu is present in the after-event image but not in the before-event image, for which action recognition module may record the label or title of the pulldown (which may be obtained from form recognition) along with the classification to identify which pulldown menu was activated.); and generating an event log for the operation process by recording the activity labels for the plurality of images (col. 14 lines 55-67; a process mining system may use the mid-level event logs generated by the information extraction system and/or the classifications generated by the action recognition system to generate 214 one or more event logs, for which the event logs may capture events at different levels of granularity.).  
Kulkarni fails to teach the following recited limitation.  However, Wulf teaches wherein the activity label for the image is determined by extracting information from pixels of the image and inferring the activity of the worker device from the extracted information (par. 0688; The present technical solution can extract more value from electronic activities by inferring information from those electronic activities, and using the information for assigning tags to electronic activities, node profiles, and/or systems of record. The present technical solution can correct assumptions may by the system based on subsequent information extracted or otherwise obtained from subsequent electronic activities.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kulkarni’s teachings with Wulf’s teachings in order to provide systems and methods of updating confidence scores of tags based on subsequent electronic activities (Wulf, par. 0686).

Regarding claims 2, 9 and 16, Kulkarni and Wulf teach all the limitations in claims 1, 8 and 15.  Kulkarni further teaches wherein the plurality of images is captured responsive to an event detected on the worker device (col. 8 lines 24-26; A screen capture may capture one or more screen shots of the desktop of a user electronic device. A screen shot may capture one screen shot, or it may capture several screen shots such as a burst of screen shots over a short period of time.).

Regarding claims 3, 10 and 17, Kulkarni and Wulf teach all the limitations in claims 2, 9 and 16.  Kulkarni further teaches wherein the event is at least one of a user pressing on a keyboard connected to the worker device or the user clicking a mouse connected to the worker device (col. 8 lines 31-36; A mouse click event may be indicative that an action of interest such as, for example, the opening of a window, the closing of a window, depressing or toggling a switch, the typing of information, switching a window, or switching a tab, is about to occur. As such, the system may attempt to capture screen shots around that event.).

Regarding claims 4, 11 and 18, Kulkarni and Wulf teach all the limitations in claims 1, 8 and 15.  Kulkarni further teaches grouping the plurality of images into one or more activity groups, wherein images of an activity group have a difference in pixel data 3137033/45702/FW/11328411.1that is less than a predetermined threshold (col. 8 lines 45-52; The threshold values may be scaled from one call center agent's desktop to another based on a screen resolution setting (e.g., using different thresholds for 1600×900 vs. 800×600 screen settings). The threshold values may be set to low for a given call center agent at the beginning (more screen capture) while changing the values over time as the system learns more about the habit of the call center agent by analyzing the screen captures.).

Regarding claims 5, 12 and 19, Kulkarni and Wulf teach all the limitations in claims 1, 8 and 15.  Kulkarni further teaches wherein the activity label for the image is at least one of a name of an application captured in the image, or a category of a task being performed in the image (col. 11 line 64 – col. 12 line 2;  a labeled unique screen of the USL illustrated in FIG. 9, and an example of meta-data about the layout stored in the USL. A USL may include one or more rules followed by the unique screen. An example rule may be that a pull-down menu will appear whenever a mouse click happens within a box region.).

Regarding claims 6, 13 and 20, Kulkarni and Wulf teach all the limitations in claims 5, 12 and 19.  Kulkarni further teaches wherein determining the activity labels further comprises: performing optical character recognition (OCR) on the image to extract text data from the image, and inferring the activity of the image from the extracted text data (col. 12 lines 32-35; the action recognition system may determine the selected item in the pull down menu by performing OCR on the screen shot for after the event.).

Regarding claims 7 and 14, Kulkarni and Wulf teach all the limitations in claims 1 and 8.  Kulkarni further teaches wherein each image in the plurality of images is associated with a time stamp (col. 6 lines 36-38; The data collection system may also include an internal clock for providing time and date stamps for the collected information.), and the method further comprising: generating a process map using the event log, the process map visualizing a sequence of the activity labels for the plurality of images according to the associated time stamps of the plurality of images (col. 7 lines 1-4; A processing mining system 110 analyzes the logs generated by the information extraction system 104 to develop one or more process maps or other information pertaining to one or more processes.).

Regarding claim 8, Kulkarni teaches A non-transitory computer-readable storage medium storing executable computer program instructions for generating event logs from video streams of worker devices (col. 1 lines 64-67; The computer-readable storage medium includes one or more programming instructions that, when executed, cause the electronic device to perform.), the computer program instructions comprising: obtaining, from a worker device, a series of images capturing a screen of the worker device while the worker device processes one or more tasks of an operation process (col. 6 lines 21-33; a data collection system 102 may interface with and collect input data from a video camera of a user electronic device for which a data collection system 102 can utilize smart capture capability so that it captures only relevant data of interest.); determining activity labels for a plurality of images in the series of images, an activity 3237033/45702/FW/11328411.1label for an image indicating an activity performed on the worker device when the image was captured (col. 13 lines 32-39; the action recognition system determines that the pulldown menu is present in the after-event image but not in the before-event image, for which action recognition module may record the label or title of the pulldown (which may be obtained from form recognition) along with the classification to identify which pulldown menu was activated.); and generating an event log for the operation process by recording the activity labels for the plurality of images (col. 14 lines 55-67; a process mining system may use the mid-level event logs generated by the information extraction system and/or the classifications generated by the action recognition system to generate 214 one or more event logs, for which the event logs may capture events at different levels of granularity.).
Kulkarni fails to teach the following recited limitation.  However, Wulf teaches wherein the activity label for the image is determined by extracting information from pixels of the image and inferring the activity of the worker device from the extracted information (par. 0688; The present technical solution can extract more value from electronic activities by inferring information from those electronic activities, and using the information for assigning tags to electronic activities, node profiles, and/or systems of record. The present technical solution can correct assumptions may by the system based on subsequent information extracted or otherwise obtained from subsequent electronic activities.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kulkarni’s teachings with Wulf’s teachings in order to provide systems and methods of updating confidence scores of tags based on subsequent electronic activities (Wulf, par. 0686).

Regarding claim 15, Kulkarni teaches A system for generating event logs from video streams of worker devices (col. 1 lines 62-64; a system for recognizing processes performed by a call center agent during a session may include an electronic device.), comprising: a processor for executing computer program instructions (col. 5 lines 6-9; when executed by the processor, cause the electronic device to perform one or more operations according to the programming instructions.); and a non-transitory computer-readable storage medium storing computer program instructions executable to perform steps (col. 1 lines 64-67; The computer-readable storage medium includes one or more programming instructions that, when executed, cause the electronic device to perform.) comprising: obtaining, from a worker device, a series of images capturing a screen of the worker device while the worker device processes one or more tasks of an operation process (col. 6 lines 21-33; a data collection system 102 may interface with and collect input data from a video camera of a user electronic device for which a data collection system 102 can utilize smart capture capability so that it captures only relevant data of interest.); determining activity labels for a plurality of images in the series of images, an activity label for an image indicating an activity performed on the worker device when the image was captured (col. 13 lines 32-39; the action recognition system determines that the pulldown menu is present in the after-event image but not in the before-event image, for which action recognition module may record the label or title of the pulldown (which may be obtained from form recognition) along with the classification to identify which pulldown menu was activated.); and generating an event log for the operation process by recording the activity labels for the plurality of images (col. 14 lines 55-67; a process mining system may use the mid-level event logs generated by the information extraction system and/or the classifications generated by the action recognition system to generate 214 one or more event logs, for which the event logs may capture events at different levels of granularity.).  
Kulkarni fails to teach the following recited limitation.  However, Wulf teaches wherein the activity label for the image is determined by extracting information from pixels of the image and inferring the activity of the worker device from the extracted 3437033/45702/FW/11328411.1information (par. 0688; The present technical solution can extract more value from electronic activities by inferring information from those electronic activities, and using the information for assigning tags to electronic activities, node profiles, and/or systems of record. The present technical solution can correct assumptions may by the system based on subsequent information extracted or otherwise obtained from subsequent electronic activities.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kulkarni’s teachings with Wulf’s teachings in order to provide systems and methods of updating confidence scores of tags based on subsequent electronic activities (Wulf, par. 0686).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649